


Exhibit 10.21

 

FIRST AMENDMENT TO
CONSULTING AGREEMENT
(Windy Hill)

 

This FIRST AMENDMENT TO CONSULTING AGREEMENT (this “Amendment”), is entered into
as of March 17, 2014 by and between IDQ Operating, Inc. (the “Company”), and
Windy Hill Investments LLC, a Michigan limited liability company (the
“Consultant”).

 

WHEREAS, reference is hereby made to that certain Consulting Agreement, dated as
of January 28, 2013 (the “Consulting Agreement”) by and between the Company and
the Consultant.  Capitalized terms used but not defined herein shall have the
respective meanings ascribed to such capitalized terms in the Consulting
Agreement.

 

WHEREAS, the Company and the Consultant desire to amend the Consulting Agreement
in the manner set forth herein.

 

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and other consideration, the receipt of which is hereby acknowledged,
the Company and the Consultant hereby agree as follows:

 

1.             Amendment to Section 3 of the Consulting Agreement.  Effective as
of the date hereof, the Consulting Agreement is hereby amended by adding the
following as Section 3(c) thereof:

 

“(c)         Notwithstanding anything contained herein to the contrary, from and
after April 1, 2014 the maximum amount of Consulting Fees and Additional
Consulting Fees, combined, that may be paid to Consultant hereunder are
$240,000.”

 

2.             Amendment to Section 4(a) of the Consulting Agreement.  Effective
as of the date hereof, Section 4(a) of the Consulting Agreement is hereby
amended and restated to the following:

 

“(a)         This Agreement shall terminate upon the first of the following to
occur: (i) June 30, 2017, (ii) the date that Gerard Rooney (“Rooney”) ceases to
be an employee of at least one of the Armored AutoGroup Parent Inc., a Delaware
corporation (“AAG Parent”), the Company or any of their respective subsidiaries
(an “AAG Company”) for any reason other than as a result of a termination of
Rooney’s employment by the applicable AAG Company without “cause” (as such term
is used in Rooney’s then applicable employment agreement with such AAG Company),
a resignation by Rooney with “good reason” (as such term is used in Rooney’s
then applicable employment agreement with such AAG Company) or Rooney’s death or
“disability” (as such term is used in Rooney’s then applicable employment
agreement with such AAG

 

--------------------------------------------------------------------------------


 

Company), (iii) the date on which a Change of Control (as such term is defined
in the Management Agreement described in the Kinderhook Waiver) (but only upon
the payment by the Company to Consultant of any Additional Consulting Fee that
is payable to Consultant on the date of such Change of Control), (iv) upon
written notice by the Consultant to the Company, or (v) the date on which the
Company has paid to Consultant $240,000 of Consulting Fees and Additional
Consulting Fees, combined, from and after April 1, 2014, in any such case, which
shall result in the termination of the Term.”

 

3.             Amendment to Section 4(b) of the Consulting Agreement.  Effective
as of the date hereof, Section 4(b) of the Consulting Agreement is hereby
amended by replacing the phrase “pursuant to clauses (i), (ii) or (iii) of
Section 4(a) above” with the phrase “pursuant to Section 4(a) above”.

 

4.             Entire Agreement.  The Consulting Agreement as amended by this
Amendment embodies the complete agreement and understanding among the parties
hereto and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.

 

5.             Governing Law.  All issues concerning this Amendment shall be
governed by and construed in accordance with the laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of New York or any other jurisdiction) that would
cause the application of the law of any jurisdiction other than the State of New
York.

 

*     *     *     *

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Consulting Agreement as of the date first written above.

 

 

IDQ OPERATING, INC.

 

 

 

 

 

By:

/s/ Michael Klein

 

 

Name:

Michael Klein

 

 

Title:

Chief Executive Officer

 

 

 

 

 

WINDY HILL INVESTMENTS LLC

 

 

 

 

 

By:

/s/ Gerard Rooney

 

 

Name:

Gerard Rooney

 

 

Title:

Sole Member

 

--------------------------------------------------------------------------------
